Title: To George Washington from Colonel Alexander Spotswood, 9 October 1777
From: Spotswood, Alexander
To: Washington, George



Sr
October 9th 1777

My spirits are quite sunk, at the Loss of a Brother that I loved most affectionately—he poor man has left behind a young Widdow & three small infants; she poor woman will want a Comforter, & the poor Children a father, Both of which they must find in me, my tender Feelings for his distrest family, with our having promised each Other in a most Solemn manner, that whenever it pleased god that one of us shoud fall in Battle, the other shoud immediately quit the service—it has proved his unfortunate lott—for which reason I inclose your excellency my Commission. I am with Esteem yr Excellencys most obt St

Alexr Spotswood

